RULEY, JUDGE:
This case involves a claim for damages to a water well upon the claimant’s 103 acre farm located at Frazier’s Bottom in Putnam County allegedly caused by the respondent’s negligence incident to repair of a slip in Local Service Route 30/1, a secondary road with a gravel surface upon which the farm abuts.
The following facts appear from the evidence. The well was 14 feet deep, three feet in diameter and lined with rock walls. It was approximately 75 to 100 feet from the road and at a lower elevation or on the downhill side of the road. In 1975 a slip occurred in the *253road above the well. The respondent filled the slip and incidentally-caused mud to slip into and permeate the well reducing its depth to 18 to 20 inches and effectively ruining it. Attempts by the claimant to restore its operation were ineffective inasmuch as each time the mud was removed more mud slid into the well. Finally, the claimant was obliged to have a new well drilled. The new well was 67 feet deep and lined with steel casing. It required a pump and a pump house and was connected to plumbing located in the dwelling house on the farm. Previously, water had been hand carried in buckets from the old well to the dwelling. There were admitted in evidence on behalf of the claimant, without objection, bills reflecting costs incurred for the new well, pump and pump house in the total sum of $723.71.
No evidence was offered on behalf of the respondent.
In sum, it appears that the claimant’s property sustained damage as the result of negligence on the part of the respondent incident to the repair of the slip in the road. The evidence on the issue of damages is imperfect and it must be recognized that the claimant wound up with a better means for supplying water to the dwelling house. But it also must be recognized that the claimant was not represented by counsel. In view of all of the circumstances, the Court is disposed to make an award to the claimant in the sum of $542.00, such sum, according to the evidence, being the actual cost of drilling the new well or replacing the source of water.
Award of $542.00.